Exhibit 10.1

RESIGNATION AND RELEASE

THIS RESIGNATION AND RELEASE (“Agreement”) is made and entered into as of the
27th day of March, 2013 (the “Execution Date”), by and between WYNN RESORTS,
LIMITED (“Company”) and MARC D. SCHORR (“Employee”).

WITNESSETH:

WHEREAS, Company is a corporation duly organized and existing under the laws of
the State of Nevada, maintains its principal place of business at 3131 Las Vegas
Blvd. South, Las Vegas, Nevada 89109, and is engaged in the business of
developing, constructing and operating a casino resorts; and,

WHEREAS, Employee is an adult individual residing at ********************; and,

WHEREAS, Employee has been in the employ of Company in the position of Chief
Operating Officer pursuant to that certain Employment Agreement dated as of
March 4, 2008 (the “2008 Agreement”), as amended by that certain First Amendment
to Employment Agreement dated as of December 31, 2008 (the “First Amendment”),
and as further amended by that certain Second Amendment to Employment Agreement
effective as of October 31, 2012 (the “Second Amendment”), the 2008 Agreement,
the First Amendment and the Second Amendment are collectively referred to herein
as the “Employment Agreement”); and,

WHEREAS, Employee also serves as an officer, employee, director, member and/or
agent for the Company and the Company subsidiaries and affiliates; and

WHEREAS, Employee has advised the Company that he desires to reach a mutual
agreement regarding his retirement from the Company and from his position as
Chief Operating Officer of the Company as well as all other positions he holds
as an officer, employee, director, member and/or agent of the Company and the
Company’s subsidiaries and affiliates; and

WHEREAS, Employee has agreed to tender and Company has agreed to accept
Employee’s retirement request and the relinquishment of all his positions at the
Company and the Company’s subsidiaries and affiliates; and

WHEREAS, Employee and Company have agreed that Employee’s effective date of
retirement shall be June 1, 2013 in order for Company and Employee to plan for
an orderly transition of responsibilities; and

WHEREAS, Company and Employee desire to address and resolve any and all
dealings, rights and claims between them, including by way of example and not
limitation, any such matters arising out of the Employment Agreement, Employee’s
employment with Company, and his retirement therefrom.

NOW, THEREFORE, for and in consideration of the foregoing recitals and the
mutual promises, representations, and warranties herein contained and intending
to be legally bound thereby, Employee and Company do hereby promise and agree as
follows:

1.      RESIGNATION OF EMPLOYMENT.

(a)    Resignation as COO. Employee hereby resigns his position of Chief
Operating Officer of the Company and Company hereby accepts Employee’s
resignation from such employment effective 5 p.m. Pacific Standard Time on
June 1, 2013 (the “Effective Date”).

(b)    Resignation of Other Positions. Employee hereby agrees that between the
Execution Date and the Effective Date, Employee shall resign all other officer,
employee, member, director and/or agent positions that the Employee holds with
the Company in the manner and time determined by the Company; provided however,
that as of the Effective Date, Employee does hereby resign all positions that
Employee holds with the Company and or its subsidiaries and affiliates.



--------------------------------------------------------------------------------

(c)    Employment Status. Employee agrees that his employment status with the
Company shall be “Retired” from the Effective Date through June 1, 2018. On
June 1, 2018. Employee status will be change to “Terminated.”

(d)    Availability. Employee agrees, that for a period of five (5) years from
the Effective Date, to cooperate and make himself reasonably available to
Company, Company’s affiliates and their respective attorneys to discuss, consult
and assist on matters in which the Employee was involved prior to the Execution
Date. Employee agrees to cooperate with the Company and to execute all such
necessary and appropriate documents to orderly transfer Employee’s
responsibilities.

2.      SEVERANCE COMPENSATION. For and in consideration of this Agreement,
Company agrees to provide to Employee, and Employee hereby agrees to accept from
Company, the following severance compensation:

(a)    Base Salary. Employee shall be entitled to receive all unpaid Base Salary
through the Effective Date, less all applicable taxes and withholdings.

(b)    Vacation. Employee shall also be paid for all accrued vacation through
the Effective Date in accordance with the policies of the Company.

(c)    Medical Benefits. From and after the Effective Date through June 1, 2018,
Employee will continue to receive health benefits coverage for Employee and
Employee’s dependents under the same plans under which they were covered
immediately before the Effective Date, subject to the changes and modification
that the Company may make to such plans. All cost of such health coverage shall
be paid by the Company until the earlier of Employee’s death or June 1, 2018.
Nothing herein shall be interpreted as to prohibit the Company from making any
changes or modification to the Company’s health insurance programs.

(d)    Restricted Stock. Employee and Company have entered into that certain
Restricted Stock Agreement dated as of October 16, 2008, as amended by that
First Amendment to Restricted Stock Agreement dated as of February 22, 2013
(collectively the “Restricted Stock Agreement”) concerning the grant of
250,000 shares of Wynn Resorts Limited common stock (the “WRL Common Stock”). As
of the Execution Date, Employee acknowledges that 50,000 shares of the WRL
Common Stock subject to that Restricted Stock Agreement have vested. Company
agrees to accelerate the vesting of the remaining 200,000 shares of WRL Common
Stock subject to the Restricted Stock Agreement and that such 200,000 remaining
shares of WRL Common Stock shall vest in the entirety as of May 31, 2013.

(e)    2009 Stock Option. Company acknowledges that Employee was granted an
option on May 6, 2009 (the “2009 Stock Option”) to purchase 500,000 shares of
WRL Commons Stock and that as of the Effective Date, Employee’s right to
exercise the 2009 Stock Option for 200,000 shares of WRL Common Stock will have
vested. Employee shall be eligible to exercise the 2009 Stock Option for such
200,000 vested shares (less any vested shares that Employee may have previously
exercised) in accordance with the terms of the Wynn Resorts, Limited 2002 Stock
Incentive Plan and the 2009 Stock Option. Employee acknowledges and agrees that
after the Effective Date, none of the remaining 300,000 shares of WRL Common
Stock subject to the 2009 Stock Option shall vest and Employee’s right to
exercise the 2009 Stock Option for such remaining 300,000 shares shall terminate
as of the Effective Date.

3.      WAIVER AND RELEASE. Except for the specific covenants elsewhere in this
Agreement, and to the extent consistent with law, Employee, for Employee,
Employee’s spouse, children, heirs, executors, administrators, successors and
assigns (hereinafter “Releasors”), to the extent consistent with law, hereby
fully and forever releases, acquits, discharges and promises not to sue Wynn
Resorts, Limited and its past, present and future parent and/or subsidiary
entities, divisions, affiliates and any past, present or future partners,
owners, joint venturers, stockholders, predecessors, successors, officers,
directors, administrators, employees, agents,

 

- 2 -



--------------------------------------------------------------------------------

representatives, attorneys, heirs, executors, assigns, retirement plans and/or
their trustees and any other person, firm or corporation with whom any of them
is now or may hereafter be affiliated (hereinafter “Releasees”), over any and
all claims, demands, obligations, losses, causes of action, costs, expenses,
attorney’s fees, liabilities and indemnities of any nature whatsoever, whether
negligent or intentional, whether now known or unknown, discovered now or in the
future, whether based on race, age, disability, national origin, gender, sexual
orientation, marital status, veteran status, protected activity, compensation
and benefits from employment, including stock, stock options, stock option
agreements and retirement plans, whether based on contract (including but not
limited to the Employment Agreement), tort, defamation, statute or other legal
or equitable theory of recovery, whether mature or to mature in the future,
which from the beginning of time of the world to the Effective Date Employee
had, now has or claims to have against Wynn Resorts, Limited or any other person
or entity described above.

Without limiting the foregoing, this Agreement applies to any and all matters
that have been or which could have been asserted in a lawsuit or in any state or
federal court, up to the date of this Agreement, specifically including, but not
by way of limitation, claims under the Equal Pay Act, the National Labor
Relations Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Post-Civil War Reconstruction Acts, as amended (42 U.S.C. §§
1981-1988), the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Civil Rights Act of 1991, the Pregnancy Discrimination Act, any other federal
statute, any state civil rights act, any state statutory wage claim such as
those contained in Chapter 608 of the Nevada Revised Statutes, any other
statutory claim, any claim of wrongful discharge, any claim in tort or contract,
any claim seeking declaratory, injunctive, or equitable relief, or any other
claim of any type whatsoever arising out of the common law of any state.
Notwithstanding the above, this release does not apply to any rights,
obligations or claims governed by Chapter 612 of the Nevada Revised Statutes.

This release also does not limit either party’s right, where applicable, to file
an administrative charge or participate in an investigative proceeding of any
federal, state or local governmental agency, but does operate as a waiver of any
personal recovery if related to the claims released herein

4.      RESTRICTIVE COVENANT/NO SOLICITATION. Employee and Company agree that
during the Employee’s tenure with the Company, Employee had the opportunity to
receive highly confidential and proprietary information of the Company and its
affiliates. Further, Company’s decision to enter into this Agreement and to
grant Employee the compensation described in Section 2 is directly related to
Employee agreement to not participate into any business that is competitive with
the Company without the expressed written permission of the Company.
Accordingly, Employee agrees to the following:

(a)    Employee hereby covenants and agrees that until June 1, 2018, Employee
shall not, directly or indirectly, either as a principal, agent, employee,
employer, consultant, partner, member of a limited liability company,
shareholder of a closely held corporation, or shareholder in excess of two
percent (2%) of a publicly traded corporation, corporate officer or director,
manager, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is in
competition in any manner whatsoever with the principal business activity of
Company or its affiliates (including but not limited to internet gaming except
as may be conducted by Seth Schorr under Longshot/Aspect Interactive or Fifth
Street Interactive), in the United States of America, Macau, SAR, Monaco or any
other market in which Company or its affiliates currently operate or have
announced, publicly or otherwise, a plan to have hotel or gaming operations.

(b)    Employee hereby further covenants and agrees that, for a period of two
(2) years following the Effective Date, Employee shall not, directly or
indirectly, solicit or attempt to solicit for employment any management level
employee of Company or its affiliates on behalf of any business that is in
competition in any manner whatsoever with the principal business activity of
Company or its affiliates, in or about any market in which Company or its
affiliates currently operate or have announced, publicly or otherwise, a plan to
have hotel or gaming operations.

 

- 3 -



--------------------------------------------------------------------------------

(d)    Employee hereby further covenants and agrees that the restrictive
covenants contained in this Section 4 are reasonable as to duration, terms and
geographical area and that they protect the legitimate interests of Company,
impose no undue hardship on Employee, and are not injurious to the public. In
the event that any of the restrictions and limitations contained in this
Section 4 are deemed to exceed the time, geographic or other limitations
permitted by Nevada law, the parties agree that a court of competent
jurisdiction shall revise any offending provisions so as to bring this Section 4
within the maximum time, geographical or other limitations permitted by Nevada
law.

(e)    Company gives Employee specific permission to provide consulting services
to hotel and casino operations that are under the continued management of
Employee’s son, Seth Schorr, which currently include Fifth Street Gaming
(including Fifth Street Interactive and Longshot/Aspect Interactive), Downtown
Third, Downtown Grand, Lucky Club, Silver Nugget, Opera house, Little Macau Bar
and Grill and the Gold Spike, at any time following the Effective Date.

5.      CONFIDENTIALITY. Company and Employee promises and agrees as follows:

(a)    Employee shall immediately return to Company all original and copies of
files, memoranda, records, customer lists and all other documents or physical
items which are the property of Company (collectively “Company Property”) and
Employee shall not retain any copies of the Company Property. Electronically
stored information (“ESI”) on the Employees personal computers that could be
described as Company Property shall be deleted by Company personnel at the
Company’s expense. Otherwise, such ESI shall not be considered Company Property.

(b)    Employee shall keep confidential and not disclose to anyone any
information concerning Company business (including but not limited to any
non-public information relating to the Company’s officers, directors or
employees), customers, suppliers, marketing methods, trade secrets and other
“know how”, and any other information not of a public nature, regardless of how
such information came to Employee’s knowledge, custody or control.
Notwithstanding the foregoing Employee shall not be required to keep
confidential (a) information known to Employee prior to the commencement of his
employment with the Company (or its affiliates) or (b) information that is or
becomes generally publicly known through authorized disclosure.

(c)    Employee acknowledges that Company and its affiliates have a reputation
for offering high-quality destination resort accommodations and services to the
public, and are subject to regulation and licensing, and therefore desire to
maintain their reputation and receive positive publicity. Employee therefore
agrees to act in a manner that is not adverse, detrimental or contrary to the
best interests of Company and its affiliates, and specifically Employee will not
knowingly directly or indirectly make or publish any oral, written or recorded
statement or comment that is negative, disparaging, defamatory or critical of
Company, its affiliates, or their respective officers, directors or employees.

(d)    Consistent with the amicable termination of Employee’s employment with
Company as set forth in this Agreement, neither Company nor any of its
affiliates shall, nor shall they suffer anyone else to, make or publish,
directly or indirectly, any oral, written or recorded statement or comment that
is negative, disparaging, defamatory or critical of Employee or Employee’s
professional performance during Employee’s employ with the Company. The
Employee’s personnel file shall reflect that Employee voluntarily resigned his
employment with the Company.

6.      EFFECTIVENESS. Subject to Section 20, this Agreement is effective as of
the Execution Date, provided however, in the event Employee notifies the Company
that Employee is revoking Employee’s waiver of any potential age discrimination
claim, Company shall have the right within seven days of such notice of
revocation to terminate this Agreement and cease making all payments and
providing all benefits described herein.

 

- 4 -



--------------------------------------------------------------------------------

7.      NOTICES. Any and all notices required by this Agreement shall be either
hand-delivered or mailed, via certified mail, return receipt requested,
addressed to:

 

TO COMPANY:

  

Attn: Legal Department

Wynn Resorts, Limited

3131 Las Vegas Blvd. So.

Las Vegas, Nevada 89109

TO EMPLOYEE:

  

Marc D. Schorr

*****************

*****************

All notices hand-delivered shall be deemed delivered as of the date actually
delivered to the addressee. All notices mailed shall be deemed delivered as of
three (3) business days after the date postmarked. Any changes in any of the
addresses listed herein shall be made by notice as provided in this Section 7.

8.      ASSIGNMENT. Neither Company nor Employee shall have the right to assign
this Agreement or in any manner or fashion sell, assign or transfer its
respective rights and/or interests hereunder without the prior written consent
of the non-assigning party. Any purported assignment or transfer in violation of
this Section 8 shall be null and void.

9.      GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflict of
laws principles.

10.    BEST EVIDENCE. This Agreement shall be executed in original or “Xerox”
photo-static copies and each copy bearing original signatures of the parties
hereto in ink shall be deemed an original.

11.    AMENDMENT OR MODIFICATION. This Agreement may not be amended or modified
except by a writing signed by all parties hereto.

12.    INTERPRETATION. The preamble recitals of the Agreement are incorporated
into and made a part of this Agreement; titles of Sections are for convenience
only and are not to be considered a part of this Agreement. All references to
the singular shall include the plural and all references to gender shall, as
appropriate, include other genders.

13.    SEVERABILITY. In the event any one or more provisions of this Agreement
is declared null and void or otherwise unenforceable as provided in this
Agreement, the remainder of this Agreement shall survive, unless such survival
vitiates the intent of the parties hereto.

14.    WAIVER. None of the terms in this Agreement, including this Section 14,
or any term, right or remedy hereunder, shall be deemed waived unless such
waiver is in writing and signed by the party to be charged therewith, and in no
event by reason of any failure to assert or delay in asserting any such term,
right or remedy or similar term, right or remedy hereunder.

15.    GENERAL WARRANTIES. Each party hereto warrants and represents to the
other that each party has the full right, power, title and authority to enter
into this Agreement.

16.    NO ADMISSION OF LIABILITY/LATER REPRESENTATIONS. Neither this Agreement
nor anything contained in this Agreement shall be construed as an admission by
Company that it has acted wrongfully with respect to Employee or other person,
or that Employee has any rights whatsoever against Company.

 

- 5 -



--------------------------------------------------------------------------------

17.    DISPUTE RESOLUTION. Except for a claim by either Employee or Company for
injunctive relief where such would be otherwise authorized by law to enforce
Sections 4 or 5 of this Agreement, any controversy or claim arising out of or
relating to this Agreement, the breach hereof, by Company, including without
limitation any claim involving the interpretation or application of this
Agreement, or claims for wrongful termination, discrimination, or other claims
based upon statutory or common law, shall be submitted to binding arbitration in
accordance with the commercial arbitration rules then in effect of the Judicial
Arbitration and Mediation Services (“JAMS”), to the extent not inconsistent with
this Section as set forth below. The claim for arbitration will be made to the
office of the JAMS with authority to administer claims in Nevada. This
Section 17 applies to any claim Employee might have against any officer,
director, employee, or agent of Company or its Affiliate, and all successors and
assigns of any of them. These arbitration provisions shall survive the
termination of Employee’s employment with Company and the expiration of the
Agreement.

(a)    Coverage of Arbitration Agreement: The promises by Company and Employee
to arbitrate differences, rather than litigate them before courts or other
bodies, provide consideration for each other, in addition to the other
consideration provided under the Agreement. The parties contemplate by this
Section 17 arbitration of all claims against each of them to the fullest extent
permitted by law except as specifically excluded by this Agreement. Only claims
that are justiciable or arguably justiciable under applicable federal, state or
local law are covered by this Section, and include, without limitation, any and
all alleged violations of any federal, state or local law whether common law,
statutory, arising under regulation or ordinance, or any other law, brought by
any current or former employee. Such claims may include, but are not limited to,
claims for: wages or other compensation; breach of contract; torts; work-related
injury claims not covered under workers’ compensation laws; wrongful discharge;
and any and all unlawful employment discrimination and/or harassment claims.
This Section 17 excludes claims under state workers’ compensation or
unemployment compensation statutes; claims pertaining to any of Company’s
employee welfare, insurance, benefit, and pension plans, with respect to which
are applicable the filing and appeal procedures of such plans shall apply to any
denial of benefits; and claims for injunctive or equitable relief for violations
of non-competition and/or confidentiality agreements in Sections 4 and 5.

(b)    Waiver of Rights to Pursue Claims in Court and to Jury Trial: This
Section 17 does not in any manner waive any rights or remedies available under
applicable statutes or common law, but does waive Company’s and Employee’s
rights to pursue those rights and remedies in a judicial forum and waive any
right to trial by jury of any claims covered by this Section 17(a). By signing
this Agreement, the parties voluntarily agree to arbitrate any covered claims
against each other. In the event of any administrative or judicial action by any
agency or third party to adjudicate, on behalf of Employee, a claim subject to
arbitration, Employee hereby waives the right to participate in any monetary or
other recovery obtained by such agency or third party in any such action, and
Employee’s sole remedy with respect to any such claim will be any award decreed
by an arbitrator pursuant to the provisions of this Agreement.

(c)    Initiation of Arbitration: To commence arbitration of a claim subject to
this Section 17, the aggrieved party must, within the time frame provided in
Section 17(d) below, make written demand for arbitration and provide written
notice of that demand to the other party. If a claim is brought by Employee
against Company, such notice shall be given to Company’s Legal Department. Such
written notice must identify and describe the nature of the claim, the
supporting facts, and the relief or remedy sought. In the event that either
party files an action in any court to pursue any of the claims covered by this
Section 17, the complaint, petition or other initial pleading commencing such
court action shall be considered the demand for arbitration. In such event, the
other party may move that court to compel arbitration. In the event a claim is
filed in a court of law, which claim should have been filed in arbitration and
the court so rules, the non -court filing prevailing party shall be awarded all
costs and attorney fees expended to have the matter properly heard in
arbitration.

(d)    Time Limit to Initiate Arbitration: To ensure timely resolution of
disputes, Employee and Company must initiate arbitration within the statute of
limitations (deadline for filing) provided by applicable law pertaining to the
claim, or one year, whichever is shorter, except that the statute of limitations
imposed by

 

- 6 -



--------------------------------------------------------------------------------

relevant law will solely apply in circumstances where such statute of
limitations cannot legally be shortened by private agreement. The failure to
initiate arbitration within this time limit will bar any such claim. The parties
understand that Company and Employee are waiving any longer statutes of
limitations that would otherwise apply, and any aggrieved party is encouraged to
give written notice of any claim as soon as possible after the event(s) in
dispute so that arbitration of any differences may take place promptly.

(e)    Arbitrator Selection: The parties contemplate that, except as
specifically set forth in this Section 17, selection of one (1) arbitrator shall
take place in the following manner. The arbitrator must have been admitted to
and been a member in good standing of such State Bar, for a minimum of 15 years
or the arbitrator may have been a general jurisdiction trial judge with
commercial dispute experience who retired as a judge in good standing after a
minimum of 10 years of service.as a judge. If the arbitrator is not a retired
judge, the arbitrator must have at least 15 years’ experience on the JAMS
arbitration panel and must have demonstrated experience in employment law. The
arbitrators must reside in California or Nevada. The parties will select one
arbitrator from among a list of 15 qualified neutral arbitrators provided by
JAMS. If the parties are unable to agree on the arbitrator from the panel
provided, the parties will select an arbitrator by alternatively striking names
from the list of qualified arbitrators provided by JAMS. JAMS will flip a coin
to determine which party has the final strike (that is, when the list has been
narrowed by striking to two arbitrators). The remaining named arbitrator will be
selected. In the event that the selected arbitrator cannot serve, then the
arbitrator who remained on the panel immediately before the final selection will
be designated as the Arbitrator to hear the dispute. This procedure will repeat
itself in the event of subsequent recusals to serve by the arbitrators.

(f)    Arbitration Rights and Procedures: Employee may be represented by an
attorney of his/her choice at his/her own expense. Any arbitration hearing or
proceeding will take place in private, not open to the public, in Clark County,
Nevada. The arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. The arbitrator is without power or jurisdiction to
apply any different substantive law or law of remedies or to modify any term or
condition of this Agreement. The arbitrator will have no power or authority to
award non-economic damages or punitive damages except where such relief is
specifically authorized by an applicable federal, state or local statute or
ordinance, or common law. In such a situation, the arbitrator shall specify in
the award the specific statute or other basis under which such relief is
granted. The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed. The parties
will have the right to conduct reasonable discovery, including written and oral
(deposition) discovery and to subpoena and/or request copies of records,
documents and other relevant discoverable information consistent with the
procedural rules of JAMS. The arbitrator will decide disputes regarding the
scope of discovery and will have authority to regulate the conduct of any
hearing. The arbitrator will have the right to entertain a motion or request to
dismiss, for summary judgment, or for other summary disposition. The parties
will exchange witness lists at least 30 days prior to the hearing. The
arbitrator will have subpoena power so that either Employee or Company may
summon witnesses. The arbitrator will use the Federal Rules of Evidence in
connection with the admission of all evidence at the hearing. Both parties shall
have the right to file post-hearing briefs. Any party, at its own expense, may
arrange for and pay the cost of a court reporter to provide a stenographic
record of the proceedings.

(g)    Arbitrator’s Award: The arbitrator will issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law. The award will be rendered promptly,
typically within 30 days after conclusion of the arbitration hearing, or after
the submission of post-hearing briefs if requested. The arbitrator shall have no
power or authority to award any relief or remedy in excess of what a court could
grant under applicable law. The arbitrator’s decision shall be final and binding
on both parties. Judgment upon an award rendered by the arbitrator may be
entered in any court having competent jurisdiction.

(h)    Fees and Expenses: Unless the law requires otherwise for a particular
claim or claims, the party demanding arbitration bears the responsibility for
payment of the fee to file with JAMS and the fees and expenses of the arbitrator
shall be allocated by the JAMS under its rules and procedures. Employee and
Company

 

- 7 -



--------------------------------------------------------------------------------

shall each pay his/her/its own expenses for presentation of their cases,
including but not limited to attorney’s fees, costs, and fees for witnesses,
photocopying and other preparation expenses. If any party prevails on a
statutory claim that affords the prevailing party attorney’s fees and costs, the
arbitrator may award reasonable attorney’s fees and/or costs to the prevailing
party, applying the same standards a court would apply under the law applicable
to the claim.

18.    FINAL INTEGRATED AGREEMENT. This Agreement and other written agreements
or sections thereof which are expressly referred to in this Agreement constitute
the entire agreement and understanding of the parties hereto and supersedes any
prior oral or written understandings, agreements and undertakings with respect
to its subject matter including but not limited to all provisions contained in
the Employment Agreement that do not expressly survive under this Agreement.

19.    TERMINATION OF AGREEMENTS. Employee and Company agree that, as of the
Effective Date, the Employment Agreement shall terminate and be of no further
force or effect, except with respect to such provisions in the Employment
Agreement which specifically provide that the such provisions shall survive the
termination of the Employment Agreement. Employee and Company agree that, as of
the Effective Date, that certain Aircraft Time Sharing Agreement, dated as of
November 26, 2002, as amended, between Company and Employee shall terminate and
be of no further force or effect.

20.    AGE DISCRIMINATION CLAIMS.

a.    EMPLOYEE HEREBY ACKNOWLEDGES THAT BY EXECUTING THIS AGREEMENT EMPLOYEE IS
AGREEING TO WAIVE ANY AND ALL RIGHTS OR CLAIMS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967 (29 U.S.C. § 626 et. seq.). EMPLOYEE IS ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THE AGREEMENT. IN ADDITION, EMPLOYEE
ACKNOWLEDGES THAT UPON RECEIPT OF THIS AGREEMENT, EMPLOYEE HAS A PERIOD OF
TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THE AGREEMENT BEFORE SIGNING IT.

b.    EMPLOYEE FURTHER UNDERSTANDS THAT FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING
EMPLOYEE’S EXECUTION OF THIS AGREEMENT, EMPLOYEE MAY REVOKE EMPLOYEE’S WAIVER OF
ANY POTENTIAL AGE DISCRIMINATION CLAIM AND THIS AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE AS TO ANY SUCH WAIVER OF AN AGE DISCRIMINATION CLAIM
UNTIL THE REVOCATION PERIOD HAS EXPIRED. HOWEVER, ALL OTHER ASPECTS OF THIS
AGREEMENT, EXCEPT FOR EMPLOYEE WAIVER OF ANY POTENTIAL AGE DISCRIMINATION CLAIM,
BECOMES EFFECTIVE AT THE TIME EMPLOYEE EXECUTES THIS AGREEMENT.

c    The parties agree that the twenty-one (21) day consideration period shall
start on the date upon which this Agreement is presented to Employee or
Employee’s counsel, and shall expire at midnight twenty-one (21) calendar days
later. The parties further agree that the seven (7) day revocation period shall
start on the date upon which the Employee executes this Agreement, and shall
expire at midnight seven (7) calendar days later. If Employee elects to sign
this Agreement prior to the end of the twenty-one (21) day consideration period,
the mandatory seven (7) day revocation period will commence immediately the day
after the date of execution.

d.    The parties hereby agree that any modifications to the proposed Agreement
originally forwarded to Employee or Employee’s counsel, whether considered or
deemed to be material or nonmaterial, shall not restart the twenty-one (21) day
consideration period.

e.    Employee may sign this Agreement prior to the end of the twenty-one
(21) day consideration period, thereby commencing the mandatory seven (7) day
revocation period. If the Employee does sign this Agreement before the end of
the twenty-one (21) day consideration period, Employee affirms that the waiver
of

 

- 8 -



--------------------------------------------------------------------------------

the twenty-one (21) day consideration period is knowing, voluntary, and not
induced by Company through fraud, misrepresentation, a threat to withdraw or
alter the offer prior to the expiration of the time period, or by providing
different terms to those persons who sign the release prior to the expiration of
the time period.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have duly executed and delivered this Agreement as of the day and year first
above written.

 

EMPLOYEE

    WYNN RESORTS, LIMITED

/s/ Marc D. Schorr

     

/s/ Matt Maddox

Marc D. Schorr     By:  

Matt Maddox

    Its:  

CFO

 

- 9 -